Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 11, 12, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2018/0005407 A1] in view of D2 [US 2018/0086264 A1].
Claim 1: A method comprising, by a computing system:
receiving an image associated with an object in an environment, the image being captured by one or more sensors associated with a vehicle; [D1, Figure 5 and 10, [0112 and 0135]] D1 teaches the use of a sensor, including at least one camera for image capture.

generating a feature representation of the image; [D1, Figure 5 and 10, [0175]] D1 teaches the image processing component to recognize a feature from the image data.

determining, based on the feature representation of the image, a potential ground control point associated with the object; [D1, Figure 5 and 10, [0175-0176]] D1 teaches the image processing component to further determine a precise location.

determining a predetermined location reading based on the potential ground control point; [D1, Figure 5 and 10, [0175-0176]] D1 teaches the image processing component to further determine a precise location which is dependent upon a prior state, also predetermined.

calculating a differential relative to the predetermined location reading based on the potential ground control point; and [D1, [0175]] D1 teaches the system which compares the features of the current sensor data to the features of the prior state sensor data, which is considered the predetermined reading, in order to determine spatial or geometric differentials.

determining, based on the differential and the predetermined location reading based on the potential ground control point, a location of the vehicle. [D1, [0175]] D1 teaches to determine spatial or geometric differentials. As described in the example, the difference calculated is with respect to the determination of the current location of the vehicle.

D1 does not explicitly teach the image captured is associated with the object in the environment and the predetermined location reading based upon the ground control point, however, the limitations are taught as follows: [D2, Figure 3, [0078 and 0082]] D2 teaches the optical camera for capturing images of and object in the environment and analyzing the object within the environment. Further, D2 teaches the use of GPS information in the determination of location information. The GPS information is further analyzed with other information to refine location information. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 further with the teachings of D2, wherein D2 would further include the specifics of which type of information is acquired by the imaging system and the capability to acquire the location data being that of the GPS data in order to refine the location data of the vehicle based upon a differential of the acquired information. One skilled in the art would have been motivated to modify D1 in this manner in order to use the received information in D2 for further processing. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3: The method of claim 1, further comprising: generating an adjusted location reading by combining the differential and the predetermined location reading, wherein the adjusted location reading corresponds to the location of the vehicle. Claim 3 is rejected for similar reasons as to those described in claim 1 wherein D1 in view of D2 teaches the location of the vehicle adjusted. [D1, [0175]] D1 teaches to determine spatial or geometric differentials. As described in the example, the difference calculated is with respect to the determination of the current location of the vehicle.

Claim 4: The method of claim 1, wherein calculating the differential is based on an image localization model trained based on a plurality of training images captured by one or more sensors associated with one or more vehicles. [D1, [0069]] D1 teaches the sensor determinations used to train models that are capable of recognizing the object in the sensor data. Further, claim 4 is rejected for similar reasons as to those described in claim 1, wherein the captured data is relevant to the vehicle.

Claim 11: The method of claim 1, wherein the predetermined location reading based on the potential ground control point comprise one or more of a GPS coordinate, a location reading determined based on speed, a location reading determined based on bearing, a location reading determined based on gyroscope rotation data, or a location reading determined based on one or more reference maps. [D2, Figure 3, [0078 and 0082]] D2 teaches the optical camera for capturing images of and object in the environment and analyzing the object within the environment. Further, D2 teaches the use of GPS information in the determination of location information. The GPS information is further analyzed with other information to refine location information.

Claim 12: A system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to cause the system to perform operations comprising: receiving an image associated with an object in an environment, the image being captured by one or more sensors associated with a vehicle; generating a feature representation of the image; determining, based on the feature representation of the image, a potential ground control point associated with the object; determining a predetermined location reading based on the potential ground control point; calculating a differential relative to the predetermined location reading based on the potential ground control point; and determining, based on the differential and the predetermined location reading based on the potential ground control point, a location of the vehicle. Claim 12 is rejected for similar reasons as those described in claim 1.

Claim 14: The system of claim 12, wherein the one or more computer-readable non-transitory storage media comprise instructions further operable when executed by one or more of the processors to cause the system to perform operations comprising generating an adjusted location reading by combining the differential and the predetermined location reading, wherein the adjusted location reading corresponds to the location of the vehicle. Rejected for similar reasons as to those described in claim 3.

Claim 15: The system of claim 12, wherein calculating the differential is based on an image localization model trained based on a plurality of training images captured by one or more sensors associated with one or more vehicles. Rejected for similar reasons as to those described in claim 4.

Claim 17: One or more computer-readable non-transitory storage media embodying instructions that are operable when executed to cause one or more processors to perform operations comprising: receiving an image associated with an object in an environment, the image being captured by one or more sensors associated with a vehicle; generating a feature representation of the image; determining, based on the feature representation of the image, a potential ground control point associated with the object; determining a predetermined location reading based on the potential ground control point; calculating a differential relative to the predetermined location reading based on the potential ground control point; and determining, based on the differential and the predetermined location reading based on the potential ground control point, a location of the vehicle. Claim 17 is rejected for similar reasons as to those described in claim 1.

Claim 19: The media of claim 17, wherein the instructions are further operable when executed to cause the one or more processors to perform operations comprising generating an adjusted location reading by combining the differential and the predetermined location reading, wherein the adjusted location reading corresponds to the location of the vehicle. Rejected for similar reasons as to those described in claim 3.

Claim 20: The media of claim 17, wherein calculating the differential is based on an image localization model trained based on a plurality of training images captured by one or more sensors associated with one or more vehicles. Rejected for similar reasons as to those described in claim 4.
Claim(s) 2, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2018/0005407 A1] in view of D2 [US 2018/0086264 A1] further in view of D3 [US 2019/0212157A1].
Claim 2: The method of claim 1, further comprising: calculating an estimated time of arrival of the vehicle to arrive at a destination location based on the determined location of the vehicle. [D5, [0048 ]] D5 teaches the ride sharing which includes the update that conveys information about the position of the provider enroute and the updated with respect to the origin location and or estimated time of arrival. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the artto combine D1, in view of D2, as described in claim 1, with the teachings of D3, wherein the ETA of the vehicle is updated based upon the location determined. One skilled in the art would have been motivated to modify D1, in view of D2, in this manner in order to utilize the updated location data to provide an updated arrival time, for example to provide the user with an estimated wait time for their vehicle. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Claim 13: The system of claim 12, wherein the one or more computer-readable non-transitory storage media comprise instructions further operable when executed by the one or more processors to cause the system to perform operations comprising calculating an estimated time of arrival of the vehicle to arrive at a destination location based on the determined location of the vehicle. Rejected for similar reasons as to those described in claim 2.

Claim 18: The media of claim 17, wherein the instructions are further operable when executed to cause the one or more processors to perform operations comprising calculating an estimated time of arrival of the vehicle to arrive at a destination location based on the determined location of the vehicle. Rejected for similar reasons as to those described in claim 2.

Claim(s) 5-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2018/0005407 A1] in view of D2 [US 2018/0086264 A1] in view of D4 [US 2019/0064392 A1].
Claim 5: The method of claim 4, wherein calculating the differential comprises: inputting the feature representation of the image and the predetermined location reading based on the potential ground control point to the image localization model; and outputting, by the image localization model, a set of two differential values, corresponding to latitude and longitude respectively. [D4, [0057]] D7 teaches the physical variables including that of a longitude and latitude. The embodiment includes the embedded representations may subsequently be input into a recurrent neural network. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 further with the teachings of D4, wherein D4 would further include the two data including the latitude and longitude values as the determined information to retrieve the differential values with respect to the location. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to use the received information in D4 for further processing to receive the differential values. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 6: The method of claim 5, wherein determining the location of the vehicle comprises combining the predetermined location reading based on the potential ground control point with the set of two differential values. [D4, [0057]] D7 teaches the physical variables including that of a longitude and latitude. The embodiment includes the embedded representations may subsequently be input into a recurrent neural network. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 further with the teachings of D4, wherein D4 would further include the two data including the latitude and longitude values as the determined information to retrieve the differential values with respect to the location.

Claim 7: The method of claim 4, wherein each of the plurality of training images is associated with one or more of a raw location reading or a ground control point with a predetermined location reading. [D4, [0057]] D7 teaches the physical variables including that of a longitude and latitude. The embodiment includes the embedded representations may subsequently be input into a recurrent neural network.

Claim 8: The method of claim 4, further comprising training the image localization model by:
generating feature representations of the plurality of training images, wherein the plurality of training images are respectively associated with a plurality of raw location readings and a plurality of ground control points; and D4, [0028-0029]] D4 teaches the neural networks used to represent features within data.

learning a relationship between (1) the feature representations of the plurality of training images and (2) differentials between the plurality of raw location readings and a plurality of predetermined location readings for the plurality of ground control points. [D3, [Section 3]] D3 learning a relationship between an input image and raw location reading (from an input image) and reference location (from the candidate image) to register the input image on the map. 

Claim 9: The method of claim 8, wherein the relationship comprises a mapping function, and wherein calculating the differential comprises: inputting the feature representation of the image and the predetermined location reading based on the potential ground control point to the mapping function; and outputting, by the mapping function, the differential of a predicted hypothesis location reading and the predetermined location reading, wherein the differential comprises a set of two differential values corresponding to latitude and longitude respectively. Rejected for similar reasons as to those described in claim 5.

Claim 10: The method of claim 4, wherein the image localization model is based on a machine-learning architecture comprising a convolutional neural network, and wherein the feature representation of the image is processed by the convolutional neural network. [D4, [0057]] D4 teaches the physical variables, longitude, and latitude, respectively. In the embodiment, the embedded representations may subsequently be input to a recurrent neural network. In the embodiment, the recurrent neural network may be applied by way of, for example, a Long Short Term Memory (“LSTM”) encoder, and LSTM decoder. The encoder and decoder may be used for the task of action recognition in video and next frame prediction. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 in view of D2 as described in claim 1, with the teachings of D4, wherein a LSTM is used with respect to the recurrent neural network and recognized data. One skilled in the art would have been motivated to modify D1, in view of D2, in view of D3 in this manner in order to further provide the learning architecture as described with the previously known long short-term memory units. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at east the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 16: The system of claim 15, wherein calculating the differential comprises: inputting the feature representation of the image and the predetermined location reading based on the potential ground control point to the image localization model; and outputting, by the image localization model, a set of two differential values, corresponding to latitude and longitude respectively. Rejected for similar reasons as to those described in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661